Freedman, P. J.
The plaintiff, the widow of one William Hughes, brought this action to recover the sum of $100, alleged to be due her under the by-laws of the defendant association, which provided that said sum should be paid upon the death of a male member thereof in good standing.
The plaintiff’s husband died on the 4th day of February, 1899, and, at the time of his death, was a member of the defendant society. Section 11 of the by-laws of the defendant provides that “ on the death of a member in good standing the sum of $100 shall be appropriated for his funeral expenses,” and further provides that this sum shall be paid by the society, through its officers or committees, to the “ proper parties ” so as to “ insure a decent and Christian burial.”
Under this section the plaintiff claims to be entitled to the sum therein specified.
It will be observed that the widow of a deceased member in good *328standing is not specially designated as the beneficiary, and, also, that the sum mentioned is expressly made applicable to funeral expenses. The record in this case.is silent as to who defrayed the funeral expenses of the husband of the plaintiff, and, in the absence of such proof, the plaintiff is not entitled to recover. Fanton v. Coachmen’s Union, 13 Misc. Rep. 245. Moreover, the testimony is clear, as stated in the opinion of the trial judge in the court below, that the deceased was not a member in good standing at the time of his death, as prescribed by the by-laws of the defendant society, by which by-laws and rules the deceased must be regarded as having been bound. Jennings v. Chelsea Division Benefit Fund Society, 28 Misc. Rep. 556; 59 N. Y. Supp. 862.
The judgment must, therefore, be affirmed.